Citation Nr: 1226037	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-43 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk





INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran withdrew his request for a hearing before the Board, which had been scheduled for February 15, 2012, in a statement received by VA in February 2012. See 38 C.F.R. § 20.702(e) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran was exposed to loud noises during active duty service.

3. The Veteran is competent to report the circumstances of his service and his symptomatology, but his statements are not credible.

4. The Veteran has been diagnosed with tinnitus.

5. The preponderance of the evidence reflects that the Veteran does not have tinnitus due to any incident of his active duty service.
CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A January 2008 letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004). The duty to notify has been met.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, post-service treatment records, and the report of a February 2008 VA examination. The Veteran also submitted a January 2008 form indicating that he had no additional evidence to submit. In addition, the record contains medical evidence showing that the Veteran's tinnitus resulted from an August 2007 head injury. Here, additional evidence, specifically employment records may be outstanding. Although the Board could remand the Veteran's claim for the collection of additional evidence, there is no indication that the Veteran's employment records contain any evidence pertinent to the claim of service connection for tinnitus. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).

In regard to the February 2008 examination, the Board observes that VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The examination report reflects the examiner's review of the claims file and interview with, and examination of, the Veteran. For purposes of the Veteran's claim of entitlement to service connection for tinnitus, the examination is adequate and the results are sufficient. The duty to assist has been met. 38 C.F.R. § 3.655.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue herein decided. He has been given ample opportunity to present evidence and argument in support of this claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that he experiences tinnitus as a result of his active duty service. Specifically, he has asserted that his currently diagnosed bilateral tinnitus results from being exposed to aircraft and engine noises during service. The weight of the evidence from the Veteran's medical records reflects that his tinnitus is a product of his August 2007 work injury. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999). In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim... even though the disability resolves prior to the Secretary's adjudication of the claim."

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran's service treatment records are silent for any complaints of, or treatment for, tinnitus. Enlistment and separation examinations were normal. The Veteran specifically denied any ear problems in his March 1970 report of medical history for his separation examination. His service records reflect that he worked as an Airforce aircraft mechanic.

The Veteran's private treatment records dating from August 1999 to August 2007 show no complaints of tinnitus. However, private treatment records from August 2007 to December 2007 consistently reflect that the Veteran began complaining of tinnitus following an August 2007 injury at his workplace. In September 2007, the Veteran's physician stated "[the Veteran] was not aware of tinnitus until the second day in the hospital. He blamed the MRI for the tinnitus." Another private physician noted that "[the Veteran] has also been having tinnitus since he had these MRI scans." In October 2007, the Veteran's physician noted "he denies tinnitus prior to the [August 2007] injury." The Veteran's private treatment records also reflect that in November 2007 he requested a letter from his private doctor that would state his tinnitus was the result of his active duty service. The physician noted his request, but did not issue this opinion. A physician's note from December 2007 states that the "patient [ ] had a concussion[,] fell on his head and developed tinnitus in the left side."

The Veteran filed for Social Security benefits in September 2007. In response to an information request, he reported ringing in his ears and stated that keeps him awake. The Veteran's Social Security general clinical evaluation and mental testing report reflects that his history includes "chronic tinnitus, and closed head trauma with traumatic brain injury secondary to a fall in August 2007." A December 2007 psychiatric assessment reveals tinnitus as a "reported medical residual" of the August 2007 injury.
 
The Veteran filed a claim of entitlement to service connection for tinnitus in November 2007. He reported that his tinnitus was military noise induced.

The Veteran was afforded a VA examination in February 2008. The VA examiner diagnosed tinnitus, but noted that the claims file revealed no documentation of any tinnitus while on active duty. The examiner went on to note that the Veteran stated that he did not notice the tinnitus until he had the accident at work in August 2007. Based on the Veteran's report, the VA examiner opined that the Veteran's tinnitus was not due to military service.

The RO denied service connection for tinnitus in a March 2008 rating decision. The RO relied on the February 2008 VA examiner's opinion, but conceded that the Veteran was exposed to acoustic trauma as a result of his active duty service as an aircraft mechanic.

The Veteran submitted two (2) January 2009 statements. He stated that while the RO decision indicated that his tinnitus did not begin until his August 2007 accident, that "[t]he tinnitus became much worse after my fall." The Veteran also stated that he experienced memory loss and confusion, and was not sure if he made misstatements during his VA examination. He also reasserted his position that tinnitus can take years to develop following exposure to acoustic trauma. However, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997)

As an initial matter, the Board observes, that despite the Veteran's assertions that his statements during his February 2008 VA examination might not have been accurate, the August 2007 onset date reported by the VA examiner is the same as that noted by his various private treatment providers. Additionally, while the Veteran stated in his January 2009 Notice of Disagreement that his "tinnitus became much worse after [his] fall," the Veteran's private treatment records consistently reflect that he reported developing tinnitus after his August 2007 injury. The Board notes that the Veteran's January 2009 statement is the only evidence of record among the multiple medical and lay statements that purports an earlier onset date for his tinnitus.

The Board has considered the Veteran's contentions, but finds them not credible. Caluza, 7 Vet.App. at 511-512. Other than his own unsupported statement, there is no evidence of record indicating that he experienced tinnitus prior to the 2007 injury. His contention that the injury worsened existing tinnitus is contradicted by his other statements to VA and to multiple health care providers that he had no tinnitus prior to the injury. The Veteran's statements to physicians who treated him at the time of the injury are highly probative. Physician's notes from those times were generated with a view towards ascertaining the Veteran's then-state of physical fitness for purposes of diagnosis or treatment. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). VA cannot ignore a veteran's testimony simply because the veteran is an interested party, but his personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991).

There is no medical evidence correlating the Veteran's current complaints of tinnitus to an incident of his active duty service. However, there is positive medical evidence from the Veteran's own physicians correlating tinnitus to his 2007 head injury. Although the Veteran is competent to report in-service acoustic trauma, he is not competent to render a probative (persuasive) opinion on such a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. The claims file reflects that he did not experience tinnitus until August 2007, approximately 37 years after service. Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. West, 12 Vet.App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000). He has submitted Internet evidence that purports to establish that tinnitus can develop long after the original acoustic trauma, but the Board finds the informed decision of his private physician more probative than generic medical statements from a website. Barr v., 21 Vet.App. at 308. The Veteran's private physician stated that he developed tinnitus in his left ear following the concussion caused by his August 2007 injury.

The medical opinions of record do not support the existence of a nexus between the Veteran's tinnitus and his active duty service. Rather, the medical opinions of record all support a nexus between the Veteran's tinnitus and August 2007 injury. Although the Veteran's January 2009 lay statement purports that his tinnitus had an onset date earlier than August 2007, the Board has found him not credible. The preponderance of the evidence does not support the Veteran's claim of entitlement to service connection. As the preponderance of evidence is against the claim, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. 49, 55-57 (1990). The claim of entitlement to service connection for tinnitus is therefore denied.

ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran is claiming entitlement to service connection for bilateral hearing loss. Due to the fact that pertinent outstanding treatment records may be available, and the February 2008 VA examiner's medical opinion was incomplete, the Board is unable to render a decision without additional development of the record. The claims file must be remanded in compliance with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). 

The claims file reflects that the Veteran worked for Northwest Airlines as an aircraft mechanic and inspector after his military service until 1998 and for F.I.T. Aviation as an aircraft mechanic from January 1999 to January 2008. Although the Veteran has not indicated that any additional pertinent evidence is available from these employers, as this case is in remand status, the Board requests that the RO/AMC take appropriate steps to attempt to obtain any available records of employment hearing tests, if in existence.

The Veteran was afforded a VA audiological examination in February 2008. The February 2008 VA examiner opined that the Veteran's hearing loss was not caused by his in-service noise exposure due to the fact that he had normal hearing, for VA disability purposes, when he was discharged from the military. However, although not meeting the requirements for "disability" under 38 C.F.R. § 3.385, the Veteran's service treatment records reflect an upward shift in tested thresholds. Further, the Veteran's private treatment records, and the February 2008 VA examination establish that the Veteran currently has a hearing disability pursuant to 38 C.F.R. § 3.385. The Board notes that a lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection.

[I]f the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). 

The February 2008 VA examiner's report is therefore inadequate and must be returned to the examiner for a clarifying opinion pursuant to VA's duty to ensure that its opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).




The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. 	Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. The requests must specifically include, but are not limited to, records of hearing evaluations from:

a. Northwest Airlines; and

b. F.I.T. Aviation.

2. 	Subsequent to the above development, return the Veteran's claims file to the February 2008 VA examiner pursuant to 38 C.F.R. § 4.2 for a clarifying opinion as to the Veteran's documented in-service hearing decline, his private medical records, and the effect (if any) that his civilian work as an aircraft mechanic and inspector had on his hearing loss. If the February 2008 examiner determines that another examination is warranted, the RO must take appropriate steps to schedule the examination. If the February 2008 examiner is not available, provide the claims file to another examiner of suitable background and experience to render the requested medical opinions. The following considerations will govern review:

a. 	The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review and the resulting report must indicate that pertinent evidence was reviewed.

b. 	If the examiner determines that another examination is warranted, the RO must take appropriate steps to schedule the examination.

c. After REVIEWING THE CLAIMS FILE, the examiner must provide clarifying medical opinions. Specifically:

i. 	The examiner must review the Veteran's service treatment records and provide opinion regarding his in-service hearing decline.

ii. 	The examiner must also review the Veteran's private treatment records and provide opinion regarding the effect that the Veteran's civilian employment as an aircraft mechanic and inspector might have had on his hearing loss.

d. The examiner must complete an independent review of the entire claims file and opine as to whether it can be concluded with a reasonable degree of medical certainty that ANY PORTION of the Veteran's current hearing disability results from his in-service experiences.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.

f. The examiner is reminded that pursuant to Ledford v. Derwinski, 3 Vet.App. 87, 89, "if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities MUST CONSIDER WHETHER THERE IS A MEDICALLY SOUND BASIS TO ATTRIBUTE THE POST-SERVICE FINDINGS TO THE INJURY IN SERVICE, OR WHETHER THEY ARE MORE PROPERLY ATTRIBUTABLE TO INTERCURRENT CAUSES." 

3. 	After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any additional development is warranted, take appropriate steps.

4. 	Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


